Case 2:19-cv-00066-JRG Document 641 Filed 07/15/21 Page 1 of 1 PageID #: 47353




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                  §
 OPTIS CELLULAR TECHNOLOGY, LLC,                  §
 PANOPTIS PATENT MANAGEMENT,                      §
 LLC,     UNWIRED PLANET, LLC,                    §
 UNWIRED PLANET INTERNATIONAL                     §
 LIMITED,                                         §
                                                  §
                                                  §
               Plaintiffs,                        §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:19-CV-00066-JRG
                                                  §
 APPLE INC.,                                      §
                                                  §
               Defendant.                         §

                                            ORDER
       The Court issues this Order sua sponte. The parties are ORDERED to meet and confer

and. jointly submit a revised Juror Questionnaire. The parties are directed to review and consider

the previous Juror Questionnaire submitted in this case, as well as the Court’s Standing Order

Regarding Use of Juror Questionnaires in Advance of Voir Dire. An editable (in Microsoft Word

format) questionnaire shall be jointly submitted to the Deputy Clerk in Charge

(Kecia_Clendening@txed.uscourts.gov) by 5 p.m. on July 19, 2021. The same should also be

copied via email to Cason_Cole@txed.uscourts.gov.


      So ORDERED and SIGNED this 15th day of July, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
